Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al. (US20160102010, hereinafter referred to as Beall), and further in view of Siebers et al. (US20130201678, hereinafter referred to as Siebers).
Regarding claims 1-3, Beall discloses a glass-ceramic article having a petalite crystalline phase and a lithium silicate crystalline phase (see Beall at [0008]). Beall further discloses that the weight percentage of each of the petalite crystalline phase and the lithium silicate crystalline phase in the glass-ceramic article are greater than each of the weight percentages of other crystalline phases present in the glass-ceramic article (see Beall at [0008], disclosing the petalite crystalline phase and the lithium silicate crystalline phase have higher weight percentages than other crystalline phases present in the glass-ceramic article). Beall discloses an average transmittance of the glass-ceramic article is in the range from 20% to less than 90% over the wavelength range of 400 nm to 1000 nm for a glass-ceramic article thickness of 1 mm (see Beall at [0169], disclosing that for a glass-ceramic with a thickness of 1 mm, the transmittance from about 400 nm to 1,000 nm is about 85% or greater, which is within the claimed range). In the case where 
Beall discloses a glass-ceramic with a composition comprising 55 to 80 wt. % SiO2 (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an SiO2 content of 78.3 wt. %), Al2O3 in an amount from 2 to 20 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an Al2O3 content of 8.1 wt. %), Li2O in an amount from 5 to 20 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an Li2O content of 11.9 wt. %), P2O5 in an amount from 0.5 to 6 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an P2O5 content of 2.2 wt. %), and ZrO2 in an amount from 0.2 to 15 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an ZrO2 content of 4.0 wt. %). 
Beall does not specifically disclose CIELAB values for this glass-ceramic, however, the above glass-ceramic example (see Beall at Page 14, Table 2, Example 22) with about 1 wt. % CuO (see Beall at [0173]) is very similar to the glass-ceramic of Example 12 from Table 2 on page 25 of the instant application. Examiner notes that Example 12 from Table 2 on page 25 of the instant application meets the CIELAB limitations of claim 1 of the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 
While Beall does discloses the inclusion of colorants (see Beall at [0173]), Beall does not disclose > 0.5 wt. % to 5 wt. % or >0.5 wt. % to 3 wt. % (per claims 1 and 3 respectively) of one or more colorants selected from the group consisting of Fe2O3, NiO, Co3O4, MnO2, Cr2O3, Au, and V2O5. 
Siebers is directed towards a dyed glass ceramic (see Siebers at the Abstract) containing Li2O, Al2O3, and SiO2 (see Siebers at [0046]). Siebers teaches that the combination of several coloring oxides enables the transmittance curve to be increased specially for discrete wavelength ranges (see Siebers at [0032]). Siebers further teaches the skilled practitioner will adjust the required transmittance of the cooktop to the respective thickness via the concentration of colorant without any problem (see Siebers at [0038]). Siebers teaches a combination of at least two coloring oxides selected from the following group with total contents of up to 1 wt %: V2O5 0-0.06 wt. %; Fe2O3 0.03-0.3 wt. %; CoO 0-0.3 wt. %; Cr2O3 0-0.3 wt. %; NiO 0-0.3 wt. % (see Siebers at [0045]-[0046]). Examiner notes that the combination of Fe2O3 with CoO, Cr2O3, or NiO as taught yields a total colorant range of at least 0.03-0.6 wt. % or more, which is within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). Alternatively, 2O3 with any of the constituents listed by Siebers in the ranges taught by Siebers provides for a total colorant range of at least 0.03-0.36 wt. % or more, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph). 
Furthermore, because the combination of Beall in view of Seibers has substantially the same composition as the claimed glass, the glasses must necessarily have the same physical properties. This includes an average transmittance of 20% to 90% over the wavelength range of 400 nm to 1000 nm at an article thickness of 1mm. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Therefore, it would have been obvious to modify the glass-ceramic disclosed by Beall to include the colorants within the ranges as taught by Siebers with a reasonable expectation of providing a colored glass ceramic without any problems as taught by Siebers. 
Regarding claims 4 and 5, Beall discloses the limitations of claim 1 as discussed above. Beall does not explicitly disclose that 80 wt. % or 95 wt. % of the colorant in the composition is present in a residual glass phase of the glass-ceramic article, however, a person having ordinary skill in the art would expect the colorant 
Regarding claim 6, while Beall does discloses the inclusion of colorants (see Beall at [0173]), Beall does not disclose wherein one or more colorants is selected from the group consisting of, in wt. %, Au in an amount from 0.1 to 1.5; Cr2O3 in an amount of from 0.05 to 1.0; NiO in an amount of from 0.1 to 2.0; V2O5 in an amount of from 0.1 to 2.0; Co3O4 in an amount of from 0.01 to 2.0; an combinations thereof. 
Siebers is directed towards a dyed glass ceramic (see Siebers at the Abstract) containing Li2O, Al2O3, and SiO2 (see Siebers at [0046]). Siebers teaches that the combination of several coloring oxides enables the transmittance curve to be increased specially for discrete wavelength ranges (see Siebers at [0032]). Siebers further teaches the skilled practitioner will adjust the required transmittance of the cooktop to the respective thickness via the concentration of colorant without any problem (see Siebers at [0038]). Siebers teaches a combination of at least two coloring oxides selected from the following group with total contents of up to 1 wt 2O5 0-0.06 wt. %; Fe2O3 0.03-0.3 wt. %; CoO 0-0.3 wt. %; Cr2O3 0-0.3 wt. %; NiO 0-0.3 wt. % (see Siebers at [0045]-[0046]), which is within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to modify the glass-ceramic disclosed by Beall to include the colorants within the ranges as taught by Siebers with a reasonable expectation of providing a colored glass ceramic without any problems as taught by Siebers. 
Regarding claim 7, Beall discloses the limitations of claim 6 as discussed above. Beall does not specifically disclose CIELAB values for this glass-ceramic, however, Beall does teach the inclusion of colorants such as about 1 wt. % CuO (see Beall at [0173]) in a glass-ceramic which is similar in composition (see Beall at Page 14, Table 2, Example 22) to the glass-ceramic of Example 12 from Table 2 on page 25 of the instant application. Examiner notes that Example 12 from Table 2 on page 25 of the instant application meets the CIELAB limitations of claim 7 of the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01(I) first paragraph).
Regarding claim 8, Beall discloses a glass-ceramic article having a petalite crystalline phase and a lithium silicate crystalline phase (see Beall at [0008]). Beall discloses a residual glass phase (see Beall at [0153], teaching the glass-ceramic composition has a residual glass content of about 5 to about 30 wt %) in a glass-ceramic which is similar in composition (see Beall at Page 14, Table 2, Example 22) to the glass-ceramic of Example 12 from Table 2 on page 25 of the instant application. Beall also discloses that the glass-ceramic has a fracture toughness of 1 MPa*m1/2 or greater (see Beall at [0062]). Beall discloses an average transmittance of the glass-ceramic article is in the range from 20% to less than 90% over the wavelength range of 400 nm to 1000 nm for a glass-ceramic article thickness of 1 mm (see Beall at [0169], disclosing that for a glass-ceramic with a thickness of 1 mm, the transmittance from about 400 nm to 1,000 nm is about 85% or greater, which is within the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Beall does not explicitly disclose that the colorant in the composition is present in a residual glass phase of the glass-ceramic article, however, a person having ordinary skill in the art would expect the colorant to remain in the residual glass phase and not in the crystalline phase as an inherent characteristic of a colored glass-ceramic article. Examiner notes that Example 12 from Table 2 on 
While Beall does discloses the inclusion of colorants (see Beall at [0173]), Beall does not disclose > 0.5 wt. % to 5 wt. % of one or more colorants selected from the group consisting of Fe2O3, NiO, Co3O4, MnO2, Cr2O3, Au, and V2O5. 
Siebers is directed towards a dyed glass ceramic (see Siebers at the Abstract) containing Li2O, Al2O3, and SiO2 (see Siebers at [0046]). Siebers teaches that the combination of several coloring oxides enables the transmittance curve to be increased specially for discrete wavelength ranges (see Siebers at [0032]). Siebers further teaches the skilled practitioner will adjust the required transmittance of the cooktop to the respective thickness via the concentration of colorant without any problem (see Siebers at [0038]). Siebers teaches a combination of at least two coloring oxides selected from the following group with total contents of up to 1 wt %: V2O5 0-0.06 wt. %; Fe2O3 0.03-0.3 wt. %; CoO 0-0.3 wt. %; Cr2O3 0-0.3 wt. %; NiO 0-0.3 wt. % (see Siebers at [0045]-[0046]). Examiner notes that the combination of Fe2O3 with CoO, Cr2O3, or NiO as taught yields a total colorant range of at least 0.03-0.6 wt. % or more, which is within the claimed range. In the 2O3 with any of the constituents listed by Siebers in the ranges taught by Siebers provides for a total colorant range of at least 0.03-0.36 wt. % or more, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph). 
Therefore, it would have been obvious to modify the glass-ceramic disclosed by Beall to include the colorants within the ranges as taught by Siebers with a reasonable expectation of providing a colored glass ceramic without any problems as taught by Siebers.
Regarding claim 9, Beall discloses a glass-ceramic with a composition comprising 55 to 80 wt. % SiO2 (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an SiO2 content of 78.3 wt. %), Al2O3 in an amount from 2 to 20 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an Al2O3 content of 8.1 wt. %), Li2O in an amount from 5 to 20 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an Li2O content of 11.9 wt. %), P2O5 in an amount from 0.5 to 6 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an P2O5 content of 2.2 wt. %), and ZrO2 in an amount from 0.2 to 15 wt. % (see Beall at Page 14, 2 content of 4.0 wt. %).
Regarding claim 10, While Beall does discloses the inclusion of colorants (see Beall at [0173]), Beall does not disclose > 0.5 wt. % to 3 wt. % or >0.5 wt. % to 3 wt. % (per claims 1 and 3 respectively) of one or more colorants selected from the group consisting of Fe2O3, NiO, Co3O4, MnO2, Cr2O3, Au, and V2O5.
Siebers is directed towards a dyed glass ceramic (see Siebers at the Abstract) containing Li2O, Al2O3, and SiO2 (see Siebers at [0046]). Siebers teaches that the combination of several coloring oxides enables the transmittance curve to be increased specially for discrete wavelength ranges (see Siebers at [0032]). Siebers further teaches the skilled practitioner will adjust the required transmittance of the cooktop to the respective thickness via the concentration of colorant without any problem (see Siebers at [0038]). Siebers teaches a combination of at least two coloring oxides selected from the following group with total contents of up to 1 wt %: V2O5 0-0.06 wt. %; Fe2O3 0.03-0.3 wt. %; CoO 0-0.3 wt. %; Cr2O3 0-0.3 wt. %; NiO 0-0.3 wt. % (see Siebers at [0045]-[0046]). Examiner notes that the combination of Fe2O3 with CoO, Cr2O3, or NiO as taught yields a total colorant range of at least 0.03-0.6 wt. % or more, which is within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). Alternatively, 2O3 with any of the constituents listed by Siebers in the ranges taught by Siebers provides for a total colorant range of at least 0.03-0.36 wt. % or more, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph). 
Therefore, it would have been obvious to modify the glass-ceramic disclosed by Beall to include the colorants within the ranges as taught by Siebers with a reasonable expectation of providing a colored glass ceramic without any problems as taught by Siebers.
Regarding claims 11 and 12, Beall discloses the limitations of claim 8 as discussed above. Beall does not explicitly disclose that 80 wt. % or 95 wt. % of the colorant in the composition is present in a residual glass phase of the glass-ceramic article, however, a person having ordinary skill in the art would expect the colorant to remain in the residual glass phase and not in the crystalline phase as an inherent characteristic of a colored glass-ceramic article. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01(I) first paragraph). 
Regarding claim 13, while Beall does discloses the inclusion of colorants (see Beall at [0173]), Beall does not disclose wherein one or more colorants is selected from the group consisting of, in wt. %, Au in an amount from 0.1 to 1.5; Cr2O3 in an amount of from 0.05 to 1.0; NiO in an amount of from 0.1 to 2.0; V2O5 in an amount of from 0.1 to 2.0; Co3O4 in an amount of from 0.01 to 2.0; an combinations thereof. 
Siebers is directed towards a dyed glass ceramic (see Siebers at the Abstract) containing Li2O, Al2O3, and SiO2 (see Siebers at [0046]). Siebers teaches that the combination of several coloring oxides enables the transmittance curve to be increased specially for discrete wavelength ranges (see Siebers at [0032]). Siebers further teaches the skilled practitioner will adjust the required transmittance of the cooktop to the respective thickness via the concentration of colorant without any problem (see Siebers at [0038]). Siebers teaches a combination of at least two coloring oxides selected from the following group with total contents of up to 1 wt %: V2O5 0-0.06 wt. %; Fe2O3 0.03-0.3 wt. %; CoO 0-0.3 wt. %; Cr2O3 0-0.3 wt. %; NiO 0-0.3 wt. % (see Siebers at [0045]-[0046]), which is within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to modify the glass-ceramic disclosed by Beall to include the colorants within the ranges as taught by Siebers with a 
Regarding claim 14, Beall discloses the limitations of claim 13 as discussed above. Beall does not specifically disclose CIELAB values for this glass-ceramic, however, Beall does teach the inclusion of colorants such as about 1 wt. % CuO (see Beall at [0173]) in a glass-ceramic which is similar in composition (see Beall at Page 14, Table 2, Example 22) to the glass-ceramic of Example 12 from Table 2 on page 25 of the instant application. Examiner notes that Example 12 from Table 2 on page 25 of the instant application meets the CIELAB limitations of claim 14 of the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01(I) first paragraph). 
Regarding claim 15, Regarding claim 15, Beall discloses the limitations of Claim 8 as discussed above. Beall further discloses each of the petalite crystalline phase and the lithium silicate crystalline phase in the glass-ceramic article have greater weight percentages than other crystalline phases present in the glass-ceramic article (see Beall at [0008], teaching the petalite crystalline phase and the lithium silicate crystalline phase have higher weight percentages than other crystalline phases present in the glass-ceramic article). 
Regarding claim 16, Beall discloses a glass-ceramic article having a petalite crystalline phase and a lithium silicate crystalline phase (see Beall at [0008]). Beall further discloses that the weight percentage of each of the petalite crystalline phase and the lithium silicate crystalline phase in the glass-ceramic article are greater than each of the weight percentages of other crystalline phases present in the glass-ceramic article (see Beall at [0008], disclosing the petalite crystalline phase and the lithium silicate crystalline phase have higher weight percentages than other crystalline phases present in the glass-ceramic article). Beall discloses an average transmittance of the glass-ceramic article is in the range from 20% to less than 90% over the wavelength range of 400 nm to 1000 nm for a glass-ceramic article thickness of 1 mm (see Beall at [0169], disclosing that for a glass-ceramic with a thickness of 1 mm, the transmittance from about 400 nm to 1,000 nm is about 85% or greater, which is within the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Beall does not specifically disclose CIELAB values for this glass-ceramic, however, Beall does teach the inclusion of colorants such as about 1 wt. % CuO (see Beall at [0173]) in a glass-ceramic which is similar in composition (see Beall at Page 14, Table 2, Example 22) to the glass-ceramic of Example 12 from Table 2 on page 25 of the instant application. Examiner notes that Example 12 from Table 
While Beall does discloses the inclusion of colorants (see Beall at [0173]), Beall does not disclose > 0.5 wt. % to 5 wt. % or >0.5 wt. % to 3 wt. % (per claims 1 and 3 respectively) of one or more colorants selected from the group consisting of Fe2O3, NiO, Co3O4, MnO2, Cr2O3, Au, and V2O5. 
Siebers is directed towards a dyed glass ceramic (see Siebers at the Abstract) containing Li2O, Al2O3, and SiO2 (see Siebers at [0046]). Siebers teaches that the combination of several coloring oxides enables the transmittance curve to be increased specially for discrete wavelength ranges (see Siebers at [0032]). Siebers further teaches the skilled practitioner will adjust the required transmittance of the cooktop to the respective thickness via the concentration of colorant without any problem (see Siebers at [0038]). Siebers teaches a combination of at least two coloring oxides selected from the following group with total contents of up to 1 wt %: V2O5 0-0.06 wt. %; Fe2O3 0.03-0.3 wt. %; CoO 0-0.3 wt. %; Cr2O3 0-0.3 wt. %; NiO 0-0.3 wt. % (see Siebers at [0045]-[0046]). Examiner notes that the combination of Fe2O3 with CoO, Cr2O3, or NiO as taught yields a total colorant 2O3 with any of the constituents listed by Siebers in the ranges taught by Siebers provides for a total colorant range of at least 0.03-0.36 wt. % or more, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph). 
Therefore, it would have been obvious to modify the glass-ceramic disclosed by Beall to include the colorants within the ranges as taught by Siebers with a reasonable expectation of providing a colored glass ceramic without any problems as taught by Siebers.
Regarding claim 17, Beall discloses the limitations of claim 16 as discussed above. Beall further discloses a glass-ceramic with a composition comprising 55 to 80 wt. % SiO2 (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an SiO2 content of 78.3 wt. %), Al2O3 in an amount from 2 to 20 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an Al2O3 content of 8.1 wt. %), Li2O in an amount from 5 to 20 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an Li2O content of 11.9 wt. %), P2O5 in an amount from 0.5 to 6 wt. % (see Beall at Page 14, Table 2, 2O5 content of 2.2 wt. %), and ZrO2 in an amount from 0.2 to 15 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an ZrO2 content of 4.0 wt. %).
Regarding claim 18, Beall discloses the glass-ceramic article has a fracture toughness of 1 MPa*m1/2 or greater (see Beall at [0062]).
Regarding claim 19, Beall discloses the glass-ceramic article has a Vickers hardness of 600 kgf/mm2 or greater (see Beall at [0062]).
Regarding claim 20, Beall discloses the glass-ceramic article has a ring-on-ring strength of at least 300 MPa (see Beall at [0062]).
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that Beall teaches away from glass-ceramic articles having concentration of colorants as recited in independent claims 1, 8, and 16. While Beall seeks to avoid “unwanted color” from Fe2O3, NiO, Co3O4, MnO2, Cr2O3, Au, and V2O5, in the instant application, the color provided by is actually desired as evidenced by the CIELAB values claimed in independent claims 1, 8, and 16. Therefore, in the instant application, the colors are not “unwanted”, thus the teachings disclosed by Beall would not lead a person having ordinary skill in the art away from including Fe2O3, NiO, Co3O4, MnO2, Cr2O3, Au, and V2O5.. An 
Applicant further argues that because Beall is directed towards a transparent, translucent, or white glass-ceramic, that it teaches away from adding color to the formulation of Beall, however this is not convincing. A person having ordinary skill in the art would readily understand that adding color compounds to an uncolored glass formulation would color said glass as taught by Seibers, even the glass disclosed by Beall. 
Applicant also argues that Siebers and Beall do not disclose, teach, or fairly suggest a colored glass-ceramic article having an average transmittance of 20% to 90% over the wavelength range of 400 nm to 1000 nm at an article thickness of 1 mm because Beall is directed to a transparent glass and teaches a transmittance range within the claimed range, therefore Applicant submits that including a colorant would affect the transmittance of the glass ceramic article. While it is true that adding a colorant affects the transmittance of a glass, this does not mean that the glass of Beall as modified by Siebers as described above would have a light transmittance of less than 2.5 in the visible spectrum because Seibers teaches adding a colorant to clear glass and Seibers teaches the above specified transmittance. The glass in Seibers is not identical to the glass in Beall; for instant the glass in Beall has a thickness of 1mm while the glass of Seibers has a thickness 
Likewise Applicant argues that Beall in view of Siebers does not inherently possess the claimed CIELAB values because the glass of Beall does not possess the claimed CIELAB values and the glass of Siebers do not teach the claimed CIELAB values individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Beall in view of Siebers would have the claimed CIELAB values because it has substantially the same composition as detailed above. Products of identical composition must necessarily have the same properties.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731